No. 04-01-00696-CR

Angel Ann Fontenot RAYNER,

Appellant

v.

STATE of Texas,

Appellee

From the 252nd Judicial District Court, Jefferson County, Texas

Trial Court No. 81824

Honorable Leonard J. Giblin, Jr., Judge Presiding

PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
 
Delivered and Filed:	October 2, 2002
MOTION TO WITHDRAW GRANTED; AFFIRMED
	Angel Raynor pled guilty to abandonment of a child and was sentenced to two years
imprisonment.  Pursuant to a plea bargain, the sentence was suspended, and Raynor was
placed on three years probation and assessed a $500 fine.  Subsequently, Raynor pled true
to multiple violations of the conditions of her probation.  The trial court revoked probation
and sentenced Raynor to one year in the state jail.  Raynor's court-appointed attorney on
appeal filed a brief in which counsel concludes this appeal is frivolous and without merit.
Counsel also filed a motion to withdraw.
	Counsel's brief meets the requirements of Anders v. California, 386 U.S. 738 (1967),
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  Specifically, counsel states Raynor  was provided with a copy
of the brief and motion to withdraw and was further informed of her right to review the
record (1) and file her own brief if she wished.  Raynor has not done so.
	We reviewed the record and counsel's brief and agree the appeal is frivolous and
without merit.  The judgment of the trial court is affirmed.  Furthermore, we grant the motion
to withdraw filed by Raynor's counsel.  See Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.
App.-San Antonio 1996, no pet.).
							Per Curiam
Do Not Publish
1.  1 Counsel also detailed the procedure for obtaining the record.  See Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.
App.--San Antonio 1996, no pet.).